Exhibit 10.2

 

EXECUTION COPY

 

THIRD AMENDMENT TO

THE ABL CREDIT AGREEMENT

 

This Third Amendment (this “Amendment”) to the ABL Credit Agreement referred to
below is dated as of August 15, 2018 and is entered into by and among Williams
Scotsman International, Inc., a Delaware corporation (“WS International” or
“Administrative Borrower”), Williams Scotsman, Inc., a Maryland corporation
(“WSI”), WillScot Equipment II, LLC, a Delaware limited liability company
(“WillScot”), Acton Mobile Holdings, LLC, a Delaware limited liability company
(“Acton Mobile”), New Acton Mobile Industries LLC, a Delaware limited liability
company (“New Acton”), Onsite Space LLC, an Indiana limited liability company
(“Onsite Space” and, together with WS International and WSI, WillScot, Acton
Mobile and New Acton, each, a “U.S. Borrower” and, collectively, the “U.S.
Borrowers”), Williams Scotsman of Canada, Inc., a corporation incorporated under
the Business Corporations Act (Ontario) (the “Canadian Borrower” and, together
with the U.S. Borrowers, the “Borrowers” and each, a “Borrower”), William
Scotsman Holdings Corp., a Delaware corporation (“Holdings”), as Holdings and a
Guarantor, each of the other Guarantors listed on the signature pages hereto,
each Incremental Revolver Lender (as defined below) party hereto and Bank of
America, N.A., as administrative agent and collateral agent for itself and the
other Secured Parties (collectively, in such capacities, the “Agent”).

 

RECITALS

 

WHEREAS, pursuant to the ABL Credit Agreement, dated as of November 29, 2017 (as
amended, amended and restated, supplemented or otherwise modified from time to
time prior to the date hereof (including pursuant to the First Amendment to the
ABL Credit Agreement dated as of July 9, 2018 and the Second Amendment to the
ABL Credit Agreement dated as of July 24, 2018), the “Existing ABL Credit
Agreement” and, as amended by this Amendment, the “Amended ABL Credit
Agreement”), among the Borrowers, Holdings, the Lenders party thereto from time
to time and Bank of America, N.A. as Agent, the Lenders have agreed to extend
credit in the form of revolving credit facilities to the Borrowers;

 

WHEREAS, the Administrative Borrower (or one of its wholly-owned subsidiaries)
intends to acquire Modular Space Holdings, Inc., a Delaware corporation;

 

WHEREAS, the Administrative Borrower has previously notified the Administrative
Agent, in accordance with Section 2.1.11 of the Existing ABL Credit Agreement,
that it is requesting to (i) increase the Maximum Canadian Facility Amount
pursuant to Section 2.1.11(b) of the Existing ABL Credit Agreement and that the
Incremental Canadian Revolver Lenders (as defined below) have agreed to provide
such Canadian Revolver Commitment Increase on the Third Amendment Effective Date
(as defined below) to the Canadian Borrower in an aggregate principal amount of
$70,000,000 and (ii) increase the Maximum U.S. Facility Amount pursuant to
Section 2.1.11(d) of the Existing ABL Credit Agreement and that the Incremental
U.S. Revolver Lenders (as defined below) have agreed to provide such U.S.
Revolver Commitment Increase on the Third Amendment Effective Date to the U.S.
Borrowers in an aggregate principal amount of $755,000,000, in each case,
subject to the terms and conditions set forth herein;

 

1

--------------------------------------------------------------------------------


 

WHEREAS, each Person party hereto whose name is set forth on Schedule I hereto
under the heading “Incremental Canadian Revolver Lenders” (each such Person, an
“Incremental Canadian Revolver Lender”) has agreed to make available a Canadian
Revolver Commitment Increase on the Third Amendment Effective Date to the
Canadian Borrower in an aggregate principal amount equal to the amount set forth
on Schedule I hereto opposite such Incremental Canadian Revolver Lender’s name
(each, an “Incremental Canadian Revolver Commitment” and, collectively, the
“Incremental Canadian Revolver Commitments”), subject to the terms and
conditions set forth herein;

 

WHEREAS, each Person party hereto whose name is set forth on Schedule I hereto
under the heading “Incremental U.S. Revolver Lenders” (each such Person, an
“Incremental U.S. Revolver Lender” and, together with the Incremental Canadian
Revolvers Lenders, the “Incremental Revolver Lenders”) has agreed to make
available a U.S. Revolver Commitment Increase on the Third Amendment Effective
Date to the U.S. Borrowers in an aggregate principal amount equal to the amount
set forth on Schedule I hereto opposite such Incremental U.S. Revolver Lender’s
name (each, an “Incremental U.S. Revolver Commitment” and collectively, the
“Incremental U.S. Revolver Commitments”; the Incremental U.S. Revolver
Commitments and the Incremental Canadian Revolver Commitments are collectively
referred to herein as the “Incremental Revolver Commitments”)), subject to the
terms and conditions set forth herein; and

 

WHEREAS, this Amendment is entered into pursuant to Sections 2.1.11 and
14.1.1(f)(ii) of the Existing ABL Credit Agreement to provide for the
Incremental Revolver Commitments made available pursuant hereto referred to
above.

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.                                           Defined Terms. Capitalized
terms used but not defined herein (including in the introductory paragraph
hereof and the recitals hereto) shall have the meanings assigned to such terms
in the Amended ABL Credit Agreement (for such purpose, as if the First Amendment
Effective Date (as defined therein), the Second Amendment Effective Date (as
defined therein) and the Third Amendment Effective Date had occurred).

 

Section 2.                                           Incremental Revolver
Commitments.

 

(a)                                 The Administrative Borrower confirms and
agrees that (i) it has requested Incremental Canadian Revolver Commitments in
the aggregate principal amount of $70,000,000 from the Incremental Canadian
Revolver Lenders pursuant to and on the terms set forth in Section 2.1.11(b) of
the Existing ABL Credit Agreement (as modified hereby), effective on the Third
Amendment Effective Date and (ii) it has requested Incremental U.S. Revolver
Commitments in the aggregate principal amount of $755,000,000 from the
Incremental U.S. Revolver Lenders pursuant to and on the terms set forth in
Section 2.1.11(d) of the Existing ABL Credit Agreement (as modified hereby),
effective on the Third Amendment Effective Date.  The Agent acknowledges

 

2

--------------------------------------------------------------------------------


 

and agrees that it has received the notices required by Section 2.1.11(e) on a
timely basis in accordance with the terms thereof.

 

(b)                                 Subject to the terms and conditions set
forth herein, (i) each Incremental Canadian Revolver Lender agrees, severally
and not jointly, to make available to the Canadian Borrower, from and after the
Third Amendment Effective Date, an Incremental Canadian Revolver Commitment in a
principal amount equal to the Incremental Canadian Revolver Commitment of such
Incremental Canadian Revolver Lender as set forth on Schedule I hereto and
(ii) each Incremental U.S. Revolver Lender agrees, severally and not jointly, to
make available to the U.S. Borrowers, from and after the Third Amendment
Effective Date, an Incremental U.S. Revolver Commitment in a principal amount
equal to the Incremental U.S. Revolver Commitment of such Incremental U.S.
Revolver Lender as set forth on Schedule I hereto.

 

(c)                                  Effective on and at all times after the
Third Amendment Effective Date, (i) the Incremental Canadian Revolver
Commitments shall constitute an increase to the Canadian Revolver Commitments
existing immediately prior to the Third Amendment Effective Date and the terms
and provisions of the Incremental Canadian Revolver Commitments shall be
identical to the terms and provisions of the existing Canadian Revolver
Commitments in effect immediately prior to the Third Amendment Effective Date
(and the loans made under the Incremental Canadian Revolver Commitments shall
have the same terms and provisions as Canadian Revolver Loans made under the
existing Canadian Revolver Commitments in effect immediately prior to the Third
Amendment Effective Date) and (ii) the Incremental U.S. Revolver Commitments
shall constitute an increase to the U.S. Revolver Commitments existing
immediately prior to the Third Amendment Effective Date and the terms and
provisions of the Incremental U.S. Revolver Commitments shall be identical to
the terms and provisions of the existing U.S. Revolver Commitments in effect
immediately prior to the Third Amendment Effective Date (and the loans made
under the Incremental U.S. Revolver Commitments shall have the same terms and
provisions as U.S. Revolver Loans made under the existing U.S. Revolver
Commitments in effect immediately prior to the Third Amendment Effective Date).

 

(d)                                 Pursuant to Section 2.1.11 of the Existing
ABL Credit Agreement, and effective as of the Third Amendment Effective Date,
for all purposes of the Loan Documents, (i) the Incremental Revolver Commitments
shall be “Revolver Commitments” under the Amended ABL Credit Agreement, (ii) the
Incremental Canadian Revolver Commitments shall be “Canadian Revolver
Commitments” under the  Amended ABL Credit Agreement, (iii) the Incremental U.S.
Revolver Commitments shall be “U.S. Revolver Commitments” under the Amended ABL
Credit Agreement, (iv) each Incremental Canadian Revolver Lender shall be a
“Canadian Revolver Lender” under the Amended ABL Credit Agreement and shall have
all the rights and obligations of, and benefits accruing to, a Canadian Revolver
Lender under the Amended ABL Credit Agreement and shall be bound by all
agreements, acknowledgements and other obligations of Canadian Revolver Lenders,
(v) each Incremental U.S. Revolver Lender shall be a “U.S. Revolver Lender”
under the Amended ABL Credit Agreement and shall have all the rights and
obligations of, and benefits accruing to, a U.S. Revolver Lender

 

3

--------------------------------------------------------------------------------


 

under the Amended ABL Credit Agreement and shall be bound by all agreements,
acknowledgements and other obligations of U.S. Revolver Lenders, (vi) the loans
made under the Incremental Canadian Revolver Commitments shall be “Canadian
Revolver Loans” under the Amended ABL Credit Agreement and (vii) the loans made
under the Incremental U.S. Revolver Commitments shall be “U.S. Revolver Loans”
under the Amended ABL Credit Agreement.

 

(e)                                  As used herein, the following terms have
the meanings set forth below:

 

2018 Commitment Letter: the Amended and Restated Commitment Letter dated July 5,
2018 among Parent, Bank of America, N.A., Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Deutsche Bank AG Cayman Islands Branch, Deutsche Bank AG New York
Branch, Deutsche Bank Securities Inc., Barclays Bank PLC, Morgan Stanley Senior
Funding, Inc., Credit Suisse AG, Credit Suisse Loan Funding LLC and ING Capital
LLC (as amended on July 24, 2018 by the parties thereto).

 

2018 Fee Letter: the Amended and Restated Fee Letter dated July 5, 2018 among
Parent, Bank of America, N.A., Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Deutsche Bank AG Cayman Islands Branch, Deutsche Bank AG New York
Branch, Deutsche Bank Securities Inc., Barclays Bank PLC, Morgan Stanley Senior
Funding, Inc., Credit Suisse AG, Credit Suisse Loan Funding LLC and ING Capital
LLC (as amended on July 24, 2018 by the parties thereto).

 

ModSpace Specified Acquisition Agreement Representations:  representations made
by, or with respect to, ModSpace and its subsidiaries in the ModSpace
Acquisition Agreement as are material to the interests of the Lenders, but only
to the extent that Parent (or any of its Affiliates) has the right (taking into
account any applicable cure provisions) to terminate its (or their) obligations
under the ModSpace Acquisition Agreement as a result of a breach of such
representations in the ModSpace Acquisition Agreement or to decline to
consummate the ModSpace Acquisition (in accordance with the terms of the
ModSpace Acquisition Agreement).

 

Section 3.                                           Amended ABL Credit
Agreement.

 

Subject to the occurrence of the Third Amendment Effective Date, each of the
Loan Parties, the Agent, and the Incremental Revolver Lenders party hereto agree
that the Existing ABL Credit Agreement is hereby amended as follows:

 

(a)                                 Section 1.1 of the Existing ABL Credit
Agreement is hereby amended to add the following defined terms in appropriate
alphabetical order:

 

Third Amendment Agreement: the Third Amendment to this Agreement dated as of
August 15, 2018 among the Borrowers, Holdings, the other Loan Parties party
thereto, the Incremental Revolver Lenders (as defined

 

4

--------------------------------------------------------------------------------


 

therein) and Bank of America, N.A., as administrative agent and collateral
agent.

 

Third Amendment Effective Date: the Third Amendment Effective Date (as defined
in the Third Amendment Agreement).

 

(b)                                 The definition of “Canadian Fronting Bank”
appearing in Section 1.1 of the Existing ABL Credit Agreement is hereby amended
by adding the text “, Barclays Bank PLC” immediately prior to the text “and ING
Capital LLC” therein.

 

(c)                                  The definition of “Joint Lead Arrangers”
appearing in Section 1.1 of the Existing ABL Credit Agreement is hereby amended
by adding the text “, Barclays Bank PLC” immediately after the text “ING Capital
LLC” therein.

 

(d)                                 The definition of “Loan Documents” appearing
in Section 1.1 of the Existing ABL Credit Agreement is hereby amended by adding
the text “the Third Amendment Agreement,” immediately following the text “the
Second Amendment Agreement,” therein.

 

(e)                                  The second sentence of the definition of
“Revolver Commitments” appearing in Section 1.1 of the Existing ABL Credit
Agreement is hereby amended and restated as follows:

 

““Revolver Commitments” means the aggregate amount of all Borrower Group
Commitments, which amount shall on the Third Amendment Effective Date be equal
to the sum of (a) $140,000,000 in respect of the Canadian Revolver Commitments,
and (b) $1,285,000,000 in respect of the U.S. Revolver Commitments.”

 

(f)                                   The definition of “U.S. Fronting Bank”
appearing in Section 1.1 of the Existing ABL Credit Agreement is hereby amended
by adding the text “, Barclays Bank PLC” immediately prior to the text “and ING
Capital LLC” therein.

 

(g)                                  The Existing Credit Agreement is hereby
amended by replacing all references therein (including on the cover
page thereof) to “Credit Suisse Securities (USA) LLC” therein with “Credit
Suisse Loan Funding LLC”.

 

(h)                                 The definition of “Disqualified Institution”
appearing in Section 1.1 of the Existing ABL Credit Agreement is hereby amended
as set forth below:

 

(1) by replacing the text “any Facility” set forth in the parenthetical in
clause (ii) thereof and replacing it with the text “any Facility or any person
who at the time of such designation has entered into an Assignment and
Acceptance or a participation in respect of any Loans, Revolver Commitments or
any Facility that has not yet become effective”;

 

(2) by replacing the text “any Facility” set forth in clause (iii)(a) thereof
and replacing it with the text “any Facility or any person who at the time of
such designation has entered into an Assignment and Acceptance or a

 

5

--------------------------------------------------------------------------------


 

participation in respect of any Loans, Revolver Commitments or any Facility that
has not yet become effective”; and

 

(3) by adding the following to the end thereof: “The designation of a
Disqualified Institution pursuant to the foregoing clauses (ii) and
(iii)(a) shall not be effective until three Business Days after Agent has made
available the list of such Disqualified Institutions to the Lenders.”.

 

(i)                                     Section 3.3 of the Existing ABL Credit
Agreement is hereby amended by adding the following sentence immediately prior
to the final sentence thereof: “Each Canadian Domiciled Loan Party confirms that
it understands and is able to calculate the rate of interest applicable to
Borrowings based on the methodology for calculating per annum rates provided for
herein.  Each Canadian Domiciled Loan Party irrevocably agrees not to plead or
assert, whether by way of defense or otherwise, in any proceeding relating to
this Agreement or any Loan Documents, that the interest payable hereunder and
the calculation thereof has not been adequately disclosed to the Canadian
Domiciled Loan Parties as required pursuant to Section 4 of the Interest Act
(Canada).”.

 

(j)                                    The third sentence of Section 8.1.4 of
the Existing ABL Credit Agreement is hereby amended by replacing the word “may”
set forth therein with the following text: “may (or shall at the request of the
Required Lenders)”.

 

(k)                                 Clause (f) of Section 14.12.1 of the
Existing ABL Credit Agreement is hereby amended by adding the following text
after the word “Transferee” set forth therein: “(it being understood and agreed
that, for the avoidance of doubt, the list of Disqualified Institutions may be
provided to any such Transferee pursuant to this clause (f))”.

 

(l)                                     The definition of “Maximum Canadian
Facility Amount” appearing in Section 1.1 of the Existing ABL Credit Agreement
is hereby amended by replacing the reference to the amount “$150,000,000”
therein with the amount “$140,000,000”.

 

(m)                             The definition of “Maximum Revolver Facility
Amount” appearing in Section 1.1 of the Existing ABL Credit Agreement is hereby
amended by replacing the reference to the amount “$1,350,000,000” therein with
the amount “$1,425,000,000”.

 

(n)                                 The definition of “Maximum U.S. Facility
Amount” appearing in Section 1.1 of the Existing ABL Credit Agreement is hereby
amended by replacing the reference to the amount “$1,200,000,000” therein with
the amount “$1,285,000,000”.

 

Section 4.                                           Waivers and
Acknowledgments; Additional Fronting Bank; Letters of Credit; Post-Closing
Obligations.

 

(a)                                 The Incremental Revolver Lenders party
hereto hereby waive (without limiting the conditions set forth in Section 5 of
this Amendment): (i) the application of Section 1.8(c) of the Existing ABL
Credit Agreement solely with respect to the making of loans and the

 

6

--------------------------------------------------------------------------------


 

issuance of any Letters of Credit on the Third Amendment Effective Date under
the Incremental Revolver Commitments established hereunder, (ii) the conditions
set forth in Section 2.1.11(e) of the Existing ABL Credit Agreement solely with
respect to the providing of the Incremental Revolver Commitments established
hereunder on the Third Amendment Effective Date and the making of loans and the
issuance of any Letters of Credit thereunder on the Third Amendment Effective
Date and (iii) the conditions set forth in Section 6.2 of the Existing Credit
Agreement solely with respect to the making of any Loans (including loans made
under the Incremental Revolver Commitments established hereunder) and the
issuance of any Letters of Credit on the Third Amendment Effective Date, the
proceeds of which are used to finance the purchase price of the ModSpace
Acquisition, to effect the Debt Repayment or to pay the ModSpace Transaction
Costs.

 

(b)                                 Barclays Bank PLC hereby agrees, from and
after the Third Amendment Effective Date to act as a Canadian Fronting Bank and
a U.S. Fronting Bank under the Amended ABL Credit Agreement, and the
Administrative Borrower hereby consents to the foregoing.

 

(c)                                  The parties hereto hereby agree that this
Amendment shall constitute the joinder agreement referred to in
Section 2.1.11(e) of the Existing ABL Credit Agreement applicable to the
Incremental Revolver Commitments.

 

(d)                                 The parties hereto hereby agree that, upon
the occurrence of the Third Amendment Effective Date, the letters of credit
identified on Schedule II hereto shall be deemed to be Canadian Letters of
Credit or U.S. Letters of Credit, as applicable, issued under the Amended ABL
Credit Agreement.  The parties hereto hereby agree that, upon the occurrence of
the Third Amendment Effective Date, the issued and outstanding Canadian Letters
of Credit and U.S. Letters of Credit are those identified on Schedules II and
III hereto.

 

(e)                                  The Canadian Borrower shall deliver, or
cause to be delivered, to the Agent within two Business Days (or such longer
period in the Agent’s sole discretion) after the Third Amendment Effective Date
a deed of hypothec executed by ModSpace Financial Services Canada, Ltd. and
registered in the register of personal and moveable real rights, together with
an opinion of Blake, Cassels & Graydon LLP in respect of same.

 

(f)                                   The Canadian Borrower shall deliver, or
cause to be delivered, to the Agent within ten Business Days (or such longer
period in the Agent’s sole discretion) after the Third Amendment Effective Date
an opinion of counsel in each of Manitoba, Saskatchewan, Newfoundland and Nova
Scotia in respect of the security interest granted by ModSpace Financial
Services Canada, Ltd.

 

(g)                                  The Canadian Borrower shall, on a
commercially reasonable efforts basis, deliver, or cause to be delivered, to the
Agent within thirty days (or such longer period in the Agent’s sole discretion)
after the Third Amendment Effective Date estoppel letters, no-interest letters
or waivers from existing secured parties of ModSpace Financial Services
Canada, Ltd. as reasonably requested by the Agent or its counsel.

 

(h)                                 For purposes of the amendments to the
Existing ABL Credit Agreement provided for herein, the Incremental Revolver
Lenders party hereto that are also Lenders under

 

7

--------------------------------------------------------------------------------


 

the Existing ABL Credit Agreement hereby consent to such amendments in their
capacities as Lenders under the Existing ABL Credit Agreement.

 

(i)                                     Notwithstanding anything in the Amended
ABL Credit Agreement to the contrary, the parties hereto hereby agree that the
Rental Equipment of Resun Chippewa, LLC shall be included in the U.S. General
Asset Component of the U.S. Borrowing Base (to the extent such Rental Equipment
otherwise would constitute U.S. Eligible Rental Equipment if it were owned by
the Unit Subsidiary) for a period of thirty days after the Third Amendment
Effective Date.

 

Section 5.                                           Conditions to Effectiveness
of Amendment.

 

The effectiveness of this Amendment is subject to satisfaction of the following
conditions precedent (the date of such satisfaction being the “Third Amendment
Effective Date”):

 

(a)                                 Executed Counterparts.  The Agent shall have
received duly executed counterparts of this Amendment from the Borrowers,
Holdings, each other Loan Party, each Fronting Bank, each Swingline Lender and
the Incremental Revolver Lenders party hereto.

 

(b)                                 ModSpace Acquisition.  (i) The ModSpace
Acquisition shall have been consummated or shall be consummated substantially
concurrently with the effectiveness of this Amendment in accordance in all
material respects with the terms of the Acquisition Agreement and (ii) since
June 21, 2018, the ModSpace Acquisition Agreement has not been amended, waived
or modified (whether pursuant to Parent’s consent or otherwise) in any respect
by Parent in a manner that is materially adverse to the Commitment Parties (as
defined in the 2018 Commitment Letter), in their respective capacity as such,
without the consent of the Lead Arrangers (as defined in the 2018 Commitment
Letter) (such consent not to be unreasonably withheld, conditioned or delayed);
provided that in each case the Lead Arrangers shall be deemed to have consented
to such amendment, waiver or modification unless they shall object in writing
thereto within three business days of receipt of written notice of such
amendment, waiver or modification.

 

(c)                                  Secretary’s Certificates.  The Agent shall
have received with respect to Holdings, the Borrowers and each other Loan Party:

 

(i) copies of the certificate or articles of incorporation, formation or
organization of each U.S. Domiciled Loan Party (including each amendment
thereto) certified as of a date reasonably near the Third Amendment Effective
Date as being a true and complete copy thereof by the Secretary of State or
other applicable Governmental Authority of the jurisdiction in which each such
Loan Party is organized;

 

(ii) a certificate of the secretary or assistant secretary of each Loan Party
dated the Third Amendment Effective Date and certifying (A) that attached
thereto is a true and complete copy of the Organic Documents of such Loan Party

 

8

--------------------------------------------------------------------------------


 

as in effect on the Third Amendment Effective Date, (B) that attached thereto is
a true and complete copy of resolutions duly adopted by the board of directors
or similar governing body of such Loan Party (and, if applicable, any parent
company of such Loan Party) approving and authorizing the execution, delivery
and performance of this Amendment and the other Loan Documents to which it is a
party to be executed on the Third Amendment Effective Date and the consummation
of the ModSpace Transactions, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the certificate
or articles of incorporation, formation or organization, as applicable, of such
Loan Party have not been amended since the date of the last amendment thereto
shown on the certificate of good standing furnished pursuant to clause
(iv) below (to the extent such certification can be so obtained) and (D) as to
the incumbency and specimen signature of each Person authorized to execute any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party;

 

(iii) a certificate of another officer as to the incumbency and specimen
signature of the secretary or assistant secretary executing the certificate
pursuant to clause (ii) above; and

 

(iv) a copy of the certificate of good standing (or other similar instrument)
(to the extent a certificate of good standing or other similar instrument may be
obtained in the relevant jurisdiction) of such Loan Party from the Secretary of
State or other applicable Governmental Authority of the jurisdiction in which
each such Loan Party is organized (dated as of a date reasonably near the Third
Amendment Effective Date) and, with respect to the Canadian Borrowers, the
jurisdiction in which their chief executive office is located, if (x) such
jurisdiction is different than its jurisdiction of organization and (y) the
relevant Canadian Borrower is registered in such jurisdiction.

 

(d)                                 No Company Material Adverse Effect.  Since
the date of the ModSpace Acquisition Agreement, no Company Material Adverse
Effect (as defined in the ModSpace Acquisition Agreement as in effect on
June 21, 2018) shall have occurred and be continuing.

 

(e)                                  Debt Repayment.  The Debt Repayment has
been or will be consummated substantially concurrently with the effectiveness of
this Amendment.

 

(f)                                   Representations and Warranties.  The
Specified Representations shall be true and correct in all material respects as
of the Third Amendment Effective Date (or, if any such representations or
warranties are qualified by materiality, material adverse effect or similar
language, shall be true and correct in all respects).  The ModSpace Specified
Acquisition Agreement Representations (only to the extent that Parent (or its
affiliate) has the right (taking into account any applicable cure provisions) to
terminate Parent’s or its affiliate’s obligations under the ModSpace Acquisition
Agreement or to decline to consummate the ModSpace Acquisition (in each case, in
accordance with the terms thereof) as a result of a breach thereof) shall be
true and

 

9

--------------------------------------------------------------------------------


 

correct in all material respects as of the Third Amendment Effective Date (or,
if any such representations or warranties are qualified by materiality, material
adverse effect or similar language, shall be true and correct in all respects).

 

(g)                                  Fees and Expenses.  All fees required to be
paid on the Third Amendment Effective Date pursuant to the 2018 Fee Letter in
connection with the credit facilities contemplated thereby and reasonable
out-of-pocket expenses required to be paid on the Third Amendment Effective Date
pursuant to the 2018 Commitment Letter, to the extent invoiced at least two
Business Days prior to the Third Amendment Effective Date (except as otherwise
agreed to by the Borrowers), shall, substantially concurrently with
effectiveness of this Amendment, have been paid (which amounts may, at the
option of the Borrowers, be offset against the proceeds of any Loans to be made
on the Third Amendment Effective Date in connection with the ModSpace
Transactions).

 

(h)                                 Financial Statements.  The Agent shall have
received:

 

(i) a pro forma consolidated balance sheet and related pro forma consolidated
statement of income of Parent as of, and for the twelve month period ending on,
March 31, 2018, prepared after giving effect to the ModSpace Transactions as if
the ModSpace Transactions had occurred as of such date (in the case of such
balance sheet) or at the beginning of such period (in the case of such statement
of income); and

 

(ii) (A) audited consolidated balance sheets of Parent and its consolidated
subsidiaries as at the end of, and related statements of income and cash flows
for, the three prior fiscal years ended at least 90 days before the Third
Amendment Effective Date; (B) the audited consolidated financial statements of
ModSpace and its consolidated subsidiaries delivered pursuant to the ModSpace
Acquisition Agreement, which are comprised of (i) the audited consolidated
balance sheet as of September 30, 2017 and the related consolidated statements
of operations, comprehensive income (loss), stockholders’ equity and cash flows
for the period from March 3, 2017 to September 30, 2017 and (ii) the audited
consolidated balance sheet as of September 30, 2016 and the related consolidated
statements of operations, comprehensive income (loss), stockholders’ equity and
cash flows for the period from October 1, 2016 to March 2, 2017, and for each of
the years in the period ended September 30, 2016 and 2015; (C) the unaudited
consolidated balance sheets of Parent and its consolidated subsidiaries as at
the end of, and the related statements of income and cash flows for, each
subsequent fiscal quarter (other than the fourth fiscal quarter of any fiscal
year) of Parent and its consolidated subsidiaries ended after the most recent
fiscal period for which audited financial statements have been provided pursuant
to clause (A) hereof and at least 45 days before the Third Amendment Effective
Date; (D) the unaudited consolidated financial statements of ModSpace and its
consolidated subsidiaries, which are comprised of a balance sheet as of
March 31, 2018 (unaudited) and September 30, 2017 and the related
(i) consolidated statements of operations (unaudited) for (x) the three months
ended March 31, 2018 and the period from March 3, 2017 to March 31, 2017 and
(y) the six months ended March 31, 2018

 

10

--------------------------------------------------------------------------------

 


 

and the period from March 3, 2017 to March 31, 2017, and (ii) consolidated
statements of cash flows (unaudited) for the six months ended March 31, 2018 and
the period from March 3, 2017 to March 31, 2017; and (E) the unaudited
consolidated financial statements of ModSpace and its consolidated subsidiaries,
which are comprised of (i) consolidated statements of operations (unaudited) for
the period from January 1, 2017 to March 2, 2017 and the period from October 1,
2016 to March 2, 2017 and (ii) consolidated statements of cash flows (unaudited)
for the period from October 1, 2016 to March 2, 2017.  The Agent acknowledges
and agrees that it has already received the financial statements required
pursuant to clauses (A), (B), (C) and (D) and (E) hereof.

 

(i)                                     Legal Opinions.  The Agent shall have
received the following executed legal opinions:

 

(i) the legal opinion of Allen & Overy LLP, special counsel to the Loan Parties;

 

(ii) the legal opinion of Blake, Cassels & Graydon LLP, special Canadian counsel
to the Loan Parties;

 

(iii) the legal opinion of Whiteford, Taylor & Preston L.L.P., as local Maryland
counsel for the Loan Parties; and

 

(iv) the legal opinion of Taft Stettinius & Hollister LLP, as local Indiana
counsel for the Loan Parties.

 

Each such legal opinion shall (a) be dated as of the Third Amendment Effective
Date, (b) be addressed to the Agent, the Lenders (including the Incremental
Revolver Lenders and the Swingline Lenders) and the Fronting Banks and (c) cover
such matters relating to this Amendment and the ModSpace Transactions as the
Agent may reasonably require.  Each Loan Party hereby instructs such counsel to
deliver such opinions to the Agent, the Lenders (including the Incremental
Revolver Lenders and the Swingline Lenders) and the Fronting Banks.

 

(j)                                    Solvency Certificate.  The Agent shall
have received a solvency certificate (a “Solvency Certificate”) substantially in
the form attached as Exhibit H to the Existing ABL Credit Agreement (modified to
conform to the amendment to Section 9.1.16 of the Existing ABL Credit Agreement
contemplated by the First Amendment Agreement) dated the Third Amendment
Effective Date and signed by the chief financial officer or other officer with
equivalent duties of the Administrative Borrower.

 

(k)                                 Closing Certificate.  The Agent shall have
received a certificate of a Senior Officer of the Administrative Borrower dated
the Third Amendment Effective Date confirming satisfaction of the conditions set
forth in Sections 5(b), (d) and (f) of this Amendment.

 

(l)                                     Certain Information.  The Agent shall
have received at least three (3) Business Days before the Third Amendment
Effective Date all documentation and other information about the Borrowers and
the Guarantors that shall have been

 

11

--------------------------------------------------------------------------------


 

reasonably requested by the Agent in writing at least ten (10) Business Days
prior to the Third Amendment Effective Date and that the Agent reasonably
determines is required by applicable regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the PATRIOT Act and the AML Legislation.  At least five
(5) Business Days before the Third Amendment Effective Date, any Borrower that
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
shall deliver, to each Lender that so requests, a Beneficial Ownership
Certification in relation to such Borrower.

 

(m)                             Collateral.  All documents and instruments
required to create and perfect the Agent’s security interests in the Collateral
shall have been executed and delivered and, if applicable, be in proper form for
filing (or arrangements reasonably satisfactory to the Agent shall have been
made for the execution, delivery and filing of such documents and instruments
substantially concurrently with the consummation of the ModSpace Acquisition).

 

(n)                                 Notice of Borrowing.  With respect to any
Revolver Loans to be made under the Incremental Revolver Commitments, the
Administrative Borrower shall have delivered a duly executed Notice of Borrowing
to the Agent in accordance with Section 4.1 of the Amended ABL Credit Agreement.

 

(o)                                 Borrowing Base Certificate.  The Agent shall
have received a Borrowing Base Certificate dated the Third Amendment Effective
Date and signed by the chief financial officer or other officer with equivalent
duties of the Administrative Borrower.

 

(p)                                 First Amendment Effective Date; Second
Amendment Effective Date.  The First Amendment Effective Date shall have
occurred and the Second Amendment Effective Date shall have occurred.

 

Section 6.                                           Representations and
Warranties.  In order to induce the Agent and the Incremental Revolver Lenders
party hereto to enter into this Amendment, each Loan Party hereby represents and
warrants, on and as of the Third Amendment Effective Date, that the
representations and warranties (giving effect, for the avoidance of doubt, to
the inclusion of this Amendment as a Loan Document pursuant to the amendment of
the Existing ABL Credit Agreement contemplated by Section 3(d) of this
Amendment) of each Loan Party in the Loan Documents are true and correct in all
material respects as of the Third Amendment Effective Date (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date, and any representation or warranty
qualified by materiality, material adverse effect or similar language shall be
true and correct in all respects); provided that the only such representations
and warranties the accuracy of which shall be a condition precedent to the
effectiveness of this Amendment are set forth in Section 5(f) of this Amendment.

 

12

--------------------------------------------------------------------------------


 

Section 7.                                           Effect on the Loan
Documents.

 

(a)                                 As of the Third Amendment Effective Date,
each reference in the Amended ABL Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of like import, and each reference in
the other Loan Documents to the “Credit Agreement” (including, without
limitation, by means of words like “thereunder”, “thereof” and words of like
import), shall mean and be a reference to the Amended ABL Credit Agreement.

 

(b)                                 Except as specifically amended herein, all
Loan Documents shall continue to be in full force and effect and are hereby in
all respects ratified and confirmed.

 

(c)                                  The execution, delivery and effectiveness
of this Amendment shall not operate as a waiver of any right, power or remedy of
any Lender or the Agent under any of the Loan Documents, nor constitute a waiver
of any provision of the Loan Documents, except as expressly contemplated hereby.

 

(d)                                 The Administrative Borrower and the other
parties hereto acknowledge and agree that, on and after the Third Amendment
Effective Date, this Amendment shall constitute a Loan Document for all purposes
of the Amended ABL Credit Agreement.

 

Section 8.                                           Non-Reliance on Agent. 
Each Incremental Revolver Lender party hereto acknowledges that it has,
independently and without reliance upon the Agent or any Incremental Revolver
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Amendment.  Each
Incremental Revolver Lender party hereto also acknowledges that it will, without
reliance upon the Agent or any other Incremental Revolver Lender and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own credit decisions in taking or not taking action under
or based upon this Amendment, the Amended ABL Credit Agreement, any other Loan
Document, any related agreement or any document furnished hereunder or
thereunder.

 

Section 9.                                           Reaffirmation.  Subject to
any limitations on its obligations expressly stated in the Loan Documents to
which it is a party, Holdings, each Borrower and each other Loan Party, as of
the Third Amendment Effective Date, (i) acknowledges and agrees that all of its
obligations (including, for the avoidance of doubt, obligations with respect to
the Incremental Revolver Commitments) under its Guarantee as set out in the
Amended ABL Credit Agreement are reaffirmed and remain in full force and effect
on a continuous basis as and to the extent provided in the Loan Documents,
(ii) reaffirms each Lien granted by such Loan Party to the Agent for the benefit
of the Secured Parties (including with respect to the Incremental Revolver
Commitments) and (iii) acknowledges and agrees that any grants of security
interests by such Loan Party pursuant to the Security Documents, and the
Guarantee provided by such Loan Party in the Amended ABL Credit Agreement
(including in each case with respect to the Incremental Revolver Commitments),
are, and shall remain, in full force and effect after giving effect to this
Amendment as and to the extent provided in the Loan Documents.  Nothing
contained in this Amendment shall be construed as substitution or novation of
the obligations outstanding under the Existing ABL Credit Agreement or the other
Loan Documents, which shall remain in full force and effect, except to any
extent modified hereby.

 

13

--------------------------------------------------------------------------------


 

Section 10.                                    GOVERNING LAW.  THIS AMENDMENT
AND ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING TO THIS
AMENDMENT (WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

Section 11.                                    Miscellaneous.

 

(a)  This Amendment is binding and enforceable as of the date hereof against
each party hereto and its successors and permitted assigns.

 

(b)  Section headings used in this Agreement are for convenience of reference
only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.

 

(c)  Each of the parties hereto hereby agrees that Sections 14.6, 14.8, 14.14,
14.15 and 14.16 of the Existing ABL Credit Agreement are incorporated by
reference herein, mutatis mutandis, and shall have the same force and effect
with respect to this Amendment as if originally set forth herein.

 

[SIGNATURE PAGES FOLLOW]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
or representatives as of the day and year first above written.

 

 

WILLIAMS SCOTSMAN HOLDINGS CORP., as Holdings and a Guarantor

 

 

 

 

 

By:

/s/ Timothy D. Boswell

 

 

Name: Timothy D. Boswell

 

 

Title: Chief Financial Officer

 

 

 

WILLIAMS SCOTSMAN INTERNATIONAL, INC., as a U.S. Borrower and a Guarantor

 

 

 

 

 

By:

/s/ Timothy D. Boswell

 

 

Name: Timothy D. Boswell

 

 

Title: Chief Financial Officer

 

 

 

WILLIAMS SCOTSMAN, INC., as a U.S. Borrower and a Guarantor

 

 

 

 

 

By:

/s/ Timothy D. Boswell

 

 

Name: Timothy D. Boswell

 

 

Title: Chief Financial Officer

 

 

 

WILLSCOT EQUIPMENT II, LLC, as a U.S. Borrower and a Guarantor

 

 

 

 

 

By:

/s/ Timothy D. Boswell

 

 

Name: Timothy D. Boswell

 

 

Title: Chief Financial Officer

 

 

 

ACTON MOBILE HOLDINGS, LLC, as a U.S. Borrower and a Guarantor

 

 

 

 

 

By:

/s/ Timothy D. Boswell

 

 

Name: Timothy D. Boswell

 

 

Title: Chief Financial Officer

 

 

[Signature Page to Third Amendment to the ABL Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

NEW ACTON MOBILE INDUSTRIES LLC, as a U.S. Borrower and a Guarantor

 

 

 

 

 

By:

/s/ Timothy D. Boswell

 

 

Name: Timothy D. Boswell

 

 

Title: Chief Financial Officer

 

 

 

ONSITE SPACE LLC, as a U.S. Borrower and a Guarantor

 

 

 

 

 

By:

/s/ Timothy D. Boswell

 

 

Name: Timothy D. Boswell

 

 

Title: Chief Financial Officer

 

 

 

WILLIAMS SCOTSMAN OF CANADA, INC., as Canadian Borrower and a Guarantor

 

 

 

 

 

By:

/s/ Timothy D. Boswell

 

 

Name: Timothy D. Boswell

 

 

Title: Chief Financial Officer

 

 

[Signature Page to Third Amendment to the ABL Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

AGENT AND LENDERS:

 

 

 

BANK OF AMERICA, N.A., as Agent, an Incremental U.S. Revolver Lender, a U.S.
Fronting Bank and U.S. Swingline Lender

 

 

 

 

 

By:

/s/ Gregory A. Kress

 

 

Name: Gregory A. Kress

 

 

Title: Senior Vice President

 

 

[Signature Page to Third Amendment to the ABL Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A. (acting through its Canada branch), as an Incremental
Canadian Revolver Lender, a Canadian Fronting Bank and Canadian Swingline Lender

 

 

 

 

 

By:

/s/ Medina Sales de Andrade

 

 

Name: Medina Sales de Andrade

 

 

Title: Vice President

 

 

[Signature Page to Third Amendment to the ABL Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as an Incremental U.S. Revolver Lender and a
U.S. Fronting Bank

 

 

 

 

 

By:

Alicia Schug

 

 

Name: Alicia Schug

 

 

Title: Vice President

 

 

 

 

 

By:

/s/ Stephen R. Lapidus

 

 

Name: Stephen R. Lapidus

 

 

Title: Director

 

 

[Signature Page to Third Amendment to the ABL Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG, CANADA BRANCH, as an Incremental Canadian Revolver Lender and
a Canadian Fronting Bank

 

 

 

 

 

By:

/s/ David Gynn

 

 

Name: David Gynn

 

 

Title: Chief Financial Officer

 

 

 

 

 

By:

/s/ Rupert Gomes

 

 

Name: Rupert Gomes

 

 

Title: Vice President

 

 

[Signature Page to Third Amendment to the ABL Credit Agreement]

 

--------------------------------------------------------------------------------

 


 

 

BARCLAYS BANK PLC, as an Incremental Canadian Revolver Lender, an Incremental
U.S. Revolver Lender, a Canadian Fronting Bank and a U.S. Fronting Bank

 

 

 

 

 

By:

/s/ Craig Malloy

 

 

Name: Craig Malloy

 

 

Title: Director

 

 

[Signature Page to Third Amendment to the ABL Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as an Incremental Canadian Revolver Lender and a
Canadian Fronting Bank

 

 

 

 

 

By:

/s/ Lisa Hanson

 

 

Name: Lisa Hanson

 

 

Title: Authorized Signatory

 

 

[Signature Page to Third Amendment to the ABL Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as an Incremental U.S. Revolver Lender and a U.S.
Fronting Bank

 

 

 

 

 

By:

/s/ Lisa Hanson

 

 

Name: Lisa Hanson

 

 

Title: Authorized Signatory

 

 

[Signature Page to Third Amendment to the ABL Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as an Incremental Canadian Revolver
Lender and a Canadian Fronting Bank

 

 

 

 

 

By:

/s/ Doreen Barr

 

 

Name: Doreen Barr

 

 

Title: Authorized Signatory

 

 

 

 

 

By:

/s/ Andrew Griffin

 

 

Name: Andrew Griffin

 

 

Title: Authorized Signatory

 

 

[Signature Page to Third Amendment to the ABL Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as an Incremental U.S. Revolver Lender
and a U.S. Fronting Bank

 

 

 

 

 

By:

/s/ Doreen Barr

 

 

Name: Doreen Barr

 

 

Title: Authorized Signatory

 

 

 

 

 

By:

/s/ Andrew Griffin

 

 

Name: Andrew Griffin

 

 

Title: Authorized Signatory

 

 

[Signature Page to Third Amendment to the ABL Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ING CAPITAL LLC, as an Incremental Canadian Revolver Lender and a Canadian
Fronting Bank

 

 

 

 

 

By:

/s/ Jean V. Grasso

 

 

Name: Jean V. Grasso

 

 

Title: Managing Director

 

 

 

 

 

By:

/s/ Jeffrey Chu

 

 

Name: Jeffrey Chu

 

 

Title: Vice President

 

 

[Signature Page to Third Amendment to the ABL Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ING CAPITAL LLC, as an Incremental U.S. Revolver Lender and a U.S. Fronting Bank

 

 

 

 

 

By:

/s/ Jean V. Grasso

 

 

Name: Jean V. Grasso

 

 

Title: Managing Director

 

 

 

 

 

By:

/s/ Jeffrey Chu

 

 

Name: Jeffrey Chu

 

 

Title: Vice President

 

 

[Signature Page to Third Amendment to the ABL Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS LENDING PARTNERS LLC, as a U.S. Fronting Bank

 

 

 

 

 

By:

/s/ Jamie Minieri

 

 

Name: Jamie Minieri

 

 

Title: Authorized Signatory

 

 

[Signature Page to Third Amendment to the ABL Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST, as an Incremental U.S. Revolver Lender and as an Incremental
Canadian Revolver Lender

 

 

 

 

 

By:

/s/ Bryan L. Bains

 

 

Name: Bryan L. Bains

 

 

Title: Vice President

 

 

 

 

 

CITIZENS BANK OF PENNSYLVANIA, as an Incremental U.S. Revolver Lender and as an
Incremental Canadian Revolver Lender

 

 

 

 

 

By:

/s/ David Clark

 

 

Name: David Clark

 

 

Title: Executive Vice President

 

 

 

 

 

M&T BANK, as an Incremental U.S. Revolver Lender

 

 

 

 

 

By:

/s/ Kevin Mahon

 

 

Name: Kevin Mahon

 

 

Title: Vice President

 

 

 

 

 

M&T BANK CANADA BRANCH, as an Incremental Canadian Revolver Lender

 

 

 

 

 

By:

/s/ John R, MacLeod

 

 

Name: John R. MacLeod

 

 

Title: Administrative Vice President, Canadian Principal Officer

 

 

[Signature Page to Third Amendment to the ABL Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

NYCB SPECIALTY FINANCE COMPANY, LLC, a wholly owned subsidiary of NEW YORK
COMMUNITY BANK, as an Incremental U.S. Revolver Lender

 

 

 

 

 

By:

/s/ Willard D. Dickerson, Jr.

 

 

Name: Willard D. Dickerson, Jr.

 

 

Title: Senior Vice President

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as an Incremental U.S. Revolver Lender

 

 

 

 

 

By:

/s/ William Brown

 

 

Name: William Brown

 

 

Title: Senior Vice President

 

 

 

 

 

PNC BANK CANADA BRANCH, as an Incremental Canadian Revolver Lender

 

 

 

 

 

By:

/s/ Wendy Whitcher

 

 

Name: Wendy Whitcher

 

 

Title: Vice President

 

 

 

 

 

REGIONS BANK, as an Incremental U.S. Revolver Lender and as an Incremental
Canadian Revolver Lender

 

 

 

 

 

By:

/s/ Hossein Nouri

 

 

Name: Hossein Nouri

 

 

Title: Director

 

 

[Signature Page to Third Amendment to the ABL Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BLUE HILLS BANK, A MASSACHUSETTS CHARTERED BANK, as an Incremental U.S. Revolver
Lender

 

 

 

 

 

By:

/s/ A. Keith Broyles

 

 

Name: A. Keith Broyles

 

 

Title: Senior Vice President

 

 

 

 

 

FIRST MIDWEST BANK, as an Incremental U.S. Revolver Lender

 

 

 

 

 

By:

/s/ Michael E. May

 

 

Name: Michael E. May

 

 

Title: Vice President

 

 

 

 

 

HSCB BANK USA, NATIONAL ASSOCIATION, as an Incremental U.S. Revolver Lender and
an Incremental Canadian Revolver

 

 

 

 

 

By:

/s/ Reed R. Menefee

 

 

Name: Reed R. Menefee

 

 

Title: Director

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as an Incremental Canadian Revolver
Lender

 

 

 

 

 

By:

/s/ Auggie Marchetti

 

 

Name: Auggie Marchetti

 

 

Title: Authorized Officer

 

 

[Signature Page to Third Amendment to the ABL Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, as an Incremental U.S. Revolver Lender

 

 

 

 

 

By:

/s/ Deborah R. Winkler

 

 

Name: Deborah R. Winkler

 

 

Title: Executive Director

 

 

 

 

 

MANUFACTURERS BANK, as an Incremental U.S. Revolver Lender

 

 

 

 

 

By:

/s/ Ben Chu

 

 

Name: Ben Chu

 

 

Title: SVP

 

 

 

 

 

ROCKLAND TRUST COMPANY, as an Incremental U.S. Revolver Lender

 

 

 

 

 

By:

/s/ Thomas Meehan

 

 

Name: Thomas Meehan

 

 

Title: Vice President

 

 

[Signature Page to Third Amendment to the ABL Credit Agreement]

 

--------------------------------------------------------------------------------

 